Citation Nr: 1138146	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-23 249A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Evaluation of residuals, herniated nucleus pulposus, L1-L2 and L4-S1, status post fusion with degenerative disc disease and scarring, currently rated 20 percent disabling.

2.  Evaluation of degenerative arthritis, cervical spine disability, currently rated 10 percent disabling.

3.  Evaluation of calluses, left foot, currently rated 10 percent disabling.

4.  Evaluation of hemorrhoids, currently rated 10 percent disabling.

5.  Evaluation of degenerative joint disease, right knee, currently rated 10 percent disabling.

6.  Evaluation of hypertension, currently rated noncompensable.
7.  Evaluation of erectile dysfunction, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted entitlement to service connection for multiple disabilities, and the Veteran timely appealed the assigned ratings.

As discussed below, a Travel Board hearing before the undersigned was scheduled for June 28, 2011, but prior to commencement of the hearing, the Veteran's representative indicated that he had stated his desire to withdraw his appeal in its entirety.

Jurisdiction over this case was subsequently transferred to the VARO in Anchorage, Alaska, and that office forwarded the appeal to the Board.




FINDING OF FACT

On June 28, 2011, and again in September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, at the time of the scheduled June 28, 2011 Travel Board hearing before the undersigned, the appellant's authorized representative indicated that the appellant had stated his desire to withdraw his appeal in its entirety.  This was confirmed in a September 2011 motion to withdraw the appeal.  As the appellant, through his authorized representative, has withdrawn this appeal, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


